DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Guarin et al., US 2005/0183204. See Example 9 on p. 14. Regarding pH, see [0091]. Tallow has an IV in excess of 25. Regarding the absence of silicone, see the abstract. 

Claim Rejections - 35 USC § 103
Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Frankenbach, US 2006/0003914 A1. The reference discloses liquid fabric softening compositions comprising a fabric softening active system comprising two fabric softening actives, preferably cationic fabric softening actives, and a liquid carrier, typically aqueous based, as well as optional ingredients (abstract). Suitable fabric softening actives include amidoamines, see softeners 2, 4 and 6 in that table at [0030]. The compositions provide enhanced wrinkle control [0046]. The compositions typically have a pH between 1.5 and 12 [0091]. The compositions may comprise silicones, but these are clearly disclosed as optional at [0090]. Note disclosure of NH4Cl and HCl in the compositions of Examples 1A-1C. These would function as souring agents, as they . 
The composition and method are not disclosed with sufficient specificity to constitute anticipation. However, it would have been obvious at the time of filing to make and use compositions as recited because the reference discloses 1) all of the ingredients recited by applicant are suitable for inclusion in a rinse-added fabric softener in which silicone is expressly optional and 2) at [0186] the compositions are applied to fabric in the rinse cycle of an automatic washing machine implying, most typically, laundering prior to the rinse cycle. Regarding drying, see [0197]. As the compositions contain a small amount of acid and nothing basic, a small degree of acidity in the rinse bath would be obtained upon dilution of the formulation in the rinse bath as disclosed. The use of alkaline builders and chelants in laundry detergents is well known, and formulation of a laundry detergent to an alkaline pH would be obvious to the person of ordinary skill in the cleaning art. Regarding claim 25, note the presence of ester quat quaternary ammonium surfactant in the disclosed conditioning and softening system as well as the amidoamine. Regarding claim 26, the compositions are clearly liquids, as is the souring agent. Regarding claim 28, water is a solvent. 

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. Applicant’s amendments overcome the 102 rejections made previously. However, an additional reference was found which disclosed absence of silicone. In addition, the 103 over Frankenbach has not been overcome, because the .

Applicant’s amendments necessitated the new grounds of rejection. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761